USCA4 Appeal: 20-2166      Doc: 12         Filed: 09/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-2166


        DHARMESH JAIN,

                            Plaintiff - Appellant,

                     v.

        COUNTY BOARD OF ARLINGTON COUNTY, VIRGINIA, the Governing Body
        for the County,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-00560-CMH-IDD)


        Submitted: August 31, 2022                                  Decided: September 22, 2022


        Before WYNN and THACKER, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Dharmesh Jain, Appellant Pro Se. Virginia Margaret Sadler, ARLINGTON COUNTY
        ATTORNEY’S OFFICE, Arlington, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-2166       Doc: 12         Filed: 09/22/2022      Pg: 2 of 2




        PER CURIAM:

               Dharmesh Jain appeals the district court’s order granting summary judgment to his

        former employer, the County Board of Arlington County, Virginia, on his employment

        discrimination claims raised pursuant to the Americans with Disabilities Act, 42 U.S.C.

        §§ 12101-12213. We review the district court’s summary judgment ruling de novo,

        “applying the same legal standards as the district court and viewing all facts and reasonable

        inferences in the light most favorable to the nonmoving party.” Ballengee v. CBS Broad.,

        Inc., 968 F.3d 344, 349 (4th Cir. 2020).

               Upon review of the record, we discern no reversible error in the district court’s

        conclusion that Jain failed to establish sufficient prima facie evidence to support his claims.

        Accordingly, we affirm the district court’s order. Jain v. Cnty Bd. of Arlington Cnty.,

        No. 1:19-cv-00560-CMH-IDD (E.D. Va. Sept. 28, 2020). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2